
	
		III
		112th CONGRESS
		2d Session
		S. RES. 620
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Mr. McConnell (for
			 himself and Mr. Durbin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize Harry Reid, a Senator from the
		  State of Nevada, to administer the oath of office of President of the Senate
		  pro tempore to Patrick J. Leahy, a Senator from the State of
		  Vermont.
	
	
		That Harry Reid, a Senator from the
			 State of Nevada, is hereby authorized to administer the oath of office of
			 President of the Senate Pro Tempore to Patrick J. Leahy, a Senator from the
			 State of Vermont.
		
